Citation Nr: 0217197	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted him service 
connection for non-Hodgkin's lymphoma and to nonservice-
connected disability pension but denied him entitlement to 
special monthly pension because of the need for aid and 
attendance or being housebound.  The veteran appealed only 
the denial of special monthly pension by reason of being 
housebound.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran does not have any disability rated 100 
percent disabling, nor is he substantially confined to his 
home or immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1521, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

The Board finds that the letter sent to the veteran in May 
2001 and a March 2002 Statement of the Case provided notice 
to the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Essentially, the veteran contends that a rating of 
nonservice-connected pension with housebound benefits is 
appropriate, given his overall medical condition.  He 
maintains that he has three vertebra out of place in his 
back; his right hip has deteriorated and causes him to limp; 
his left foot has a stress fracture; and he finds it 
difficult to walk, even a city block, without resting.  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule 
for Rating Disabilities (not including ratings based upon 
unemployability under Sec. 4.17 of this chapter) the 
veteran:
(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent 
disability rated as 100 percent disabling and 
involving different anatomical segments or bodily 
systems, or
(2) Is "permanently housebound'' by reason of 
disability or disabilities.  This requirement is 
met when the veteran is substantially confined to 
his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his or her 
lifetime.  See 38 C.F.R. § 3.352(d).  

VA has rated the veteran's disabilities as follows:  Non-
Hodgkin's lymphoma (due to exposure to herbicides), rated 
noncompensably disabling; avascular necrosis of the right 
femoral head, rated 40 percent disabling; cervical spine 
arthritis, rated 20 percent disabling; lumbar disc disease, 
rated 20 percent disabling; and hypertension, rated 10 
percent disabling.  Information of record shows that he was 
born in 1947, has a tenth grade education; and last worked 
in 1982 as a welder and heavy equipment operator.  

The veteran's private medical records for July 1993 to March 
1999 show that he underwent chemotherapy for non-Hodgkin's 
lymphoma, from August 1993 to January 1994.  Subsequent CT 
scans, beginning in December 1996, showed no evidence of 
recurrence of the condition.  

VA outpatient treatment records July 1999 reflect diagnoses 
of malignant non-Hodgkin's lymphoma, in remission; 
hypercholesterolemia; hypertension; avascular necrosis of 
the right femoral head; obesity; a history of tobacco and 
alcohol abuse; and permanent disability, secondary to 
avascular necrosis.  He was using a cane for ambulating.  

The report of the veteran's January 2001 VA examination 
notes that he walked with a cane and has a considerable 
limp.  Examination of his right hip revealed very limited 
range of motion, virtually no abduction and limited flexion.  
Additional physical findings were similar as to those noted 
in previous examinations.  

In February 2001, the veteran underwent VA lymphatic 
disorder examination.  The results essentially showed that 
the non-Hodgkin's lymphoma responded to chemotherapy and was 
in remission.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes the medical evidence does not 
show that the veteran currently needs the daily personal 
health care services of a skilled provider.  He is able to 
ambulate with the aid of a cane.  The evidence does not show 
that he is substantially confined to his dwelling and 
immediate premises due to disability.  He is considered 
permanently disabled due to avascular necrosis of the right 
hip and, in addition, has non-Hodgkin's lymphoma, cervical 
spine arthritis, lumbar disc disease, and hypertension.  
However, he does not have any disability rated 100 percent 
disabling; he is not substantially confined to his home or 
immediate premises; nor is he institutionalized and confined 
to a ward or clinical area.  Hence, the medical evidence 
does not show that his medical condition is so severe as to 
meet the criteria for housebound benefits.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable 
basis for granting special monthly pension by reason of 
being housebound.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Special monthly pension by reason of being housebound is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

